                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

 Full Scope Business Credit Solutions   )            JUDGMENT IN CASE
                LLC,
                                        )
             Plaintiff(s),              )             3:19-cv-00307-GCM
                                        )
                 vs.                    )
                                        )
       Dilworth Ventures LLC,           )
           Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 5, 2019 Order.

                                               August 5, 2019
